                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         SAMUEL LOVE,
                                  7                                                   Case No. 20-cv-02071-PJH
                                                      Plaintiff,
                                  8                                                   ORDER ADOPTING MAGISTRATE
                                                v.                                    JUDGE’S REPORT AND
                                  9                                                   RECOMMENDATION
                                         RAED MUSTAFA, et al.,
                                  10                                                  Re: Dkt. No. 31
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The court has reviewed Magistrate Judge Alex G. Tse's Report and

                                  14   Recommendation Re: Plaintiff's Motion for Default Judgment. Plaintiffs timely served the

                                  15   report and recommendation on defendant (Dkt. 32), and defendant failed to file any

                                  16   objection to the report. The court finds the report correct, well-reasoned and thorough,

                                  17   and adopts it in every respect. Accordingly, the motion is GRANTED.

                                  18         IT IS SO ORDERED.

                                  19   Dated: July 9, 2021

                                  20                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
